DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on September 26, 2022 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action mailed on April 27, 2022 (“the previous OA”) has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on September 26, 2022 has been entered.
Support for claims 1 and 11 amendment “wherein the epoxy-based curing agent used in the mask material layer comprises…acrylate.” can be found in paragraph 0037 of the specification. 
In view of applicant’s amendment, the objection to claims 1 and 10, as set forth in the previous OA is withdrawn. 
The rejection of claims 1, 2, 4-6, 10, 11, and 13-15, as set forth in the previous OA is maintained. 
In view of applicant’s amendment to claims 1 and 11, the rejection of claims 1, 2, 4-6, 10, 11, and 13-15 under 35 USC 103 as being unpatentable over Takano Ken et al. (WO 2014030699 A1; US 20150228526) is withdrawn.  Takano does not teach or suggest epoxy-based curing agent as recited in claims 1 and 11.  Furthermore, it is submitted that the protective film forming layer (mask material layer) of Takano contains a binder polymer component (A) and a hat curable component (B) (0068).  Further, Takano discloses that the curable component can be heat curable component and/or energy ray curable component (0076). Further, Takano discloses that as the heat curable component, epoxy based curable component and heat curing agent can be used (0077).  Further, Takano discloses that the heat curing agent functions as the curing agent again the epoxy based component.  Moreover, Takano discloses that as the heat curing agent, a compound having 2 or more the functional groups other than epoxy group capable of reacting with the epoxy group in one molecule can be used (0080).   As such, Takano does not teach or suggest claimed epoxy-based curing agent. 
Upon reconsideration, a new 35 USC 112(b) rejection is made. 

Claim Objections
Claims 10 and 14 are objected to because of the following informalities:  

As to claims 10 and 14, at line 2, insert “further’ before “comprises”. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-6, 10-11, and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With respect to claims 1 and 11, these claims recite, “wherein a glass transition temperature of the (meth)acrylic copolymer present in the temporary adhesive layer is lower than a glass transition temperature of the meth)acrylic copolymer present in the mask material layer”.  The specification fails to provide support for the aforementioned claim recitation. 
It is respectfully submitted that the aforementioned claim recitation should be replaced with “the glass transition temperature of the temporary-adhesive layer is lower than the glass transition temperature of the mask material layer”.  See paragraph 0048 on page 28, lines 5-7 of the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites “the monomer component”, and “the alcohol portion”.  There is a lack of antecedent basis for these recitation in the claim.  

It is respectfully submitted that claim 5 should be recited as “The mask-integrated protective tape according to claim 4, wherein the (meth)acrylic copolymer of the temporary-adhesive layer comprises a (meth)acrylic acid alkyl ester, wherein the number of carbon atoms of an alcohol portion of the (meth)acrylic acid alkyl ester is from 8 to 12.”    It is submitted that “alcohol portion” of the (meth)acrylic acid alkyl ester is defined by applicant in paragraph 0042 of the specification. 


Response to Arguments
Applicant's arguments filed on September 26, 2022 have been fully considered.

Applicant’s argument with respect to the rejection of claims under 35 USC 112(a), as set forth in the previous OA is not found persuasive.  It is submitted that Example 1 in the specification as pointed out by applicant does not provide support for claims 1 and 11 limitation “wherein a glass transition temperature of the (meth)acrylic copolymer present in the temporary adhesive layer is lower than a glass transition temperature of the meth)acrylic copolymer present in the mask material layer.”  It is respectfully submitted that Example 1 refers to formation of  “temporary-adhesive composition A” and “temporary-adhesive composition B” whereas the claimed invention recites Tg of the (meth)acrylic copolymer contained in the temporary-adhesive layer and Tg of the (meth)acrylic copolymer contained in the mask material layer.  Accordingly, applicant’s argument is not found persuasive. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/           Primary Examiner, Art Unit 1788
December 8, 2022